Citation Nr: 0430803	
Decision Date: 11/19/04    Archive Date: 11/29/04

DOCKET NO.  03-02 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

Entitlement to special monthly death pension on account of a 
need for regular aid and attendance or on account of being 
permanently housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran served on active duty from April 1943 to October 
1948.  He died in August 1986.  The appellant is his 
surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  August 2002 by the Cleveland, 
Ohio, Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDINGS OF FACT

1.  The appellant's disabilities do not render her unable to 
dress or undress herself, keep herself ordinarily clean and 
presentable, feed herself, attend to the wants of nature, or 
protect herself from hazards or dangers incident to her daily 
environment.  

2.  The appellant does not require frequent need of 
adjustment of any special prosthetic or orthopedic appliances 
and is not required to stay in bed due to any disability.

3.  The appellant is not substantially confined to her home 
or immediate premises due to a disability or disabilities.

CONCLUSION OF LAW

The criteria for special monthly pension on account of a need 
for regular aid and attendance or on account of being 
permanently housebound are not met.  38 U.S.C.A. §§ 1541, 
5107 (West 2002); 38 C.F.R. §§ 3.351, 3.352(a) (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004) 
(Pelegrini II).  In Pelegrini II, 18 Vet. App. at 120-121, 
the Court held that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 
38 C.F.R. § 3.159(b), and Quartuccio, that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide and that, furthermore, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim", under 
38 C.F.R. § 3.159(b).  In Pelegrini II, the Court clarified 
that VA's regulations implementing amended section 5103(a) 
apply to cases pending before VA on November 9, 2000, even if 
the RO decision was issued before that date and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not error to provide remedial notice after 
such initial decision.  Pelegrini II, 18 Vet. App. at 120.    

In a February 2002 VCAA notice letter, the RO informed the 
appellant of the evidence needed to support her claim, the 
evidence which VA had obtained, and the evidence which she 
should identify or submit.  The appellant was requested to 
authorize the release to VA of records of her medical 
treatment.  She was then given contact information if she had 
questions or needed assistance.  A statement of the case 
furnished to the appellant in November 2002 set forth the 
criteria for special monthly pension based on a need for 
regular aid and attendance or housebound status and 38 C.F.R. 
§ 3.159, VA assistance in developing claims, and informed the 
appellant of the evidence considered and the reasons and 
bases for the denial of her claim.

The RO's letter to the appellant and the statement of the 
case satisfied the first three elements of notice discussed 
in Pelegrini.  Although the RO did not explicitly request 
that the appellant provide any evidence in her possession she 
thought was relevant to her claims, it did advise her that it 
was her responsibility to support her claim with appropriate 
evidence such that any deficiency in the wording of the 
notice was a harmless error.  The Board also finds that any 
error in not providing a single notice to the appellant 
covering all content requirements would be harmless and non-
prejudicial, in that the appellant has not identified any 
pertinent records to be obtained by VA.  In light of the 
foregoing, the Board concludes that the appellant was 
afforded adequate notice specific to the instant claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

VA has also fulfilled the duty to assist pursuant to the 
VCAA.  VA has obtained records of the appellant's medical 
treatment during the appeal period.  A medical examination is 
not necessary to decide the appeal because the medical and 
lay evidence of record does not indicate that she is unable 
to perform the activities of daily living without assistance 
or that she is confined to her home by disabilities.  See 
38 C.F.R. § 3.159(c)(4) (2004).   The appellant and her 
representative have not identified any additional evidence 
which might be relevant to the claim on appeal.  The Board, 
therefore, finds that the case is ready for appellate review.

II. Legal Criteria

Increased death pension (special monthly pension) is payable 
if a surviving spouse of a veteran of a period of war is in 
need of regular aid and attendance.  38 U.S.C.A. § 1541(d) 
(West 2002).  Need for aid and attendance means helplessness 
or being so nearly helpless as to require the regular aid and 
attendance of another person.    The criteria set forth in 
38 C.F.R. § 3.351(c) will be applied in determining whether 
such need exists.  38 C.F.R. § 3.351(b) (2004).  

38 C.F.R. § 3.351(c) (2004) provides that the surviving 
spouse of a veteran of a period of war will be considered in 
need of regular aid and attendance if she:
(1)	Is blind or so nearly blind as to have corrected 
visual acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual field to five 
degrees or less; or
(2)	Is a patient in a nursing home because of mental or 
physical incapacity; or
(3)	Establishes a factual need for aid and attendance 
under the criteria set forth in 38 C.F.R. § 3.352(a).

38 C.F.R. § 3.352(a) (2004) provides that the following will 
be accorded consideration in determining the need for regular 
aid and attendance: inability of the claimant to dress or 
undress herself or to keep herself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid; inability 
of the claimant to feed herself through loss of coordination 
of upper extremities or through extreme weakness; inability 
to attend to the wants of nature; or incapacity, physical or 
mental, which requires care and assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
her daily environment.  "Bedridden" will be a proper basis 
for the determination.  For the purpose of this paragraph, 
"bedridden" will be that condition which, through its 
essential character, actually requires that the claimant 
remain in bed.  The fact that the claimant has voluntarily 
taken to bed or that a physician has prescribed rest in bed 
for the greater or lesser part of the day to promote 
convalescence or cure will not suffice.  It is not required 
that all of the disabling conditions enumerated in this 
paragraph be found to exist before a favorable rating may be 
made.  The particular personal functions which the claimant 
is unable to perform should be considered in connection with 
her condition as a whole.  It is only necessary that the 
evidence establish that the claimant is so helpless as to 
need regular aid and attendance, not that there be a constant 
need.  Determination that the claimant is so helpless as to 
be in need of regular aid and attendance will not be based 
solely upon an opinion that the claimant's condition is such 
as would require her to be in bed.  They must be based on the 
actual requirement of personal assistance from others.

Special monthly pension is also payable if the surviving 
spouse of a veteran of a period of war is permanently 
housebound but does not qualify for pension at the aid and 
attendance rate.  The requirement of "permanently 
housebound" will be considered to have been met when the 
surviving spouse is substantially confined to her home (ward 
or clinical areas, if institutionalized) or immediate 
premises by reason of disability or disabilities which it is 
reasonably certain will remain throughout such surviving 
spouse's lifetime.  38 U.S.C.A. § 1541(e) (West 2002); 
38 C.F.R. § 3.351(f) (2004).

III. Factual Background and Analysis

The medical evidence of record reveals that the appellant, 
who had been diagnosed with hypertension and diabetes, was 
admitted to a private hospital in January 2002 for evaluation 
of chest pain.  She underwent a cardiac catheterization, 
successful angioplasty, and stenting of a coronary artery 
lesion.  She then, unfortunately, developed a retroperitoneal 
hematoma with a large right groin pseudoaneurysm near the 
common femoral artery which required surgery for evacuation.  
She then was in rehabilitation to regain strength in her 
lower extremities.  In March 2002, an electromyelogram and 
nerve conduction studies showed evidence of femoral 
neuropathy in the right lower extremity.  At that time, it 
was noted that the appellant was using a walker for household 
ambulation and a wheelchair for community locomotion.  

In May 2002, the appellant was evaluated by a neurologist, 
who noted that she had a history of a cardiac catheterization 
which revealed no significant heart disease but which was 
followed by formation of an aneurysm and bleeding in the 
right leg.  The appellant was wearing a brace on her entire 
right leg.  On clinical examination, the neurologist found 
that the appellant had diminished muscle strength throughout 
the right leg with significant atrophy and marked loss of 
sensation in the right leg.  The appellant was able to walk 
with a brace on her right leg and using a walker at home.  
The examining neurologist found that the appellant did not 
simply have right femoral neuropathy but that the findings on 
examination were most probably consistent with a lumbosacral 
plexopathy.  He recommended that the appellant undergo a 
course of physical therapy.

In statements received since August 2002, the appellant has 
described her daily activities.  She has stated that: she 
lives alone; a van takes her to her doctor's appointments;  a 
housekeeper does her laundry; when she goes to the grocery 
store, someone else takes the items from the shelves; her 
ability to get around is limited and she would be unable to 
walk without her right leg brace; a visiting nurse checks on 
her condition every three months; she prepares her meals; she 
does her dishes; she bathes herself and she dresses herself 
"but that is all I do".

The Board finds that the appellant's own account of her 
activities shows that she does not require regular aid and 
attendance from another person to dress or undress herself, 
keep herself ordinarily clean and presentable, feed herself, 
attend to the wants of nature, or protect herself from 
hazards or dangers incident to her daily environment.  Nor is 
there any indication that she needs frequent adjustment of a 
special prosthetic or orthopedic appliance or that she is 
required to stay in bed due to disability.  She is thus not 
entitled to special monthly pension on account of need for 
regular aid and attendance.  38 U.S.C.A. § 1541(d) (West 
2002); 38 C.F.R. §§ 3.351(b),(c), 3.352(a) (2004).

Furthermore, the appellant does not claim that she is 
substantially confined to her home or immediate premises due 
to her disabilities and, by her own account, she leaves her 
home for shopping trips and other purposes.  She is thus not 
entitled to special monthly pension on account of being 
permanently housebound.  38 U.S.C.A. § 1541(e) (West 2002); 
38 C.F.R. § 3.351(f) (2004).

The appellant has stated that she feels entitled to a higher 
monthly payment from VA because her late husband was 
receiving compensation from VA for being 100 percent disabled 
and she herself has serious health problems and needs more 
money.  However, the appellant's claim for dependency and 
indemnity compensation and service connection for the cause 
of the veteran's death was denied by a rating decision in 
October 1986, which is final.  See 38 U.S.C.A. § 7105 (West 
2002).  While the Board recognizes the appellant's health and 
financial difficulties, the decision on her appeal must be 
made pursuant to applicable laws and regulations.  The 
preponderance of the credible evidence of record is against 
the appellant's claim for special monthly pension.  As the 
preponderance of the evidence is against the appellant's 
claim, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002). 
 
ORDER

Entitlement to special monthly death pension on account of a 
need for regular aid and attendance or on account of being 
permanently housebound is denied.



	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



